Citation Nr: 1031741	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-12 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for a rating in 
excess of 30 percent for PTSD.

The Veteran testified before the undersigned during an October 
2009 videoconference Board hearing.  A copy of that hearing 
transcript has been associated with the claims file.


FINDING OF FACT

Throughout the course of this appeal, the Veteran's PTSD has been 
manifested by anxiety, depression, irritability, sleep 
difficulties, panic attacks, hypervigilance, reported impairment 
in short term memory and intermittent suicidal and homicidal 
ideations without intent or a plan; the record is negative for 
obsessional rituals which interfered with routine activities, 
speech which was intermittently illogical, obscure or irrelevant, 
near-continuous panic or depression affecting the Veteran's 
ability to function independently, spatial disorientation, 
neglect of personal hygiene, hallucinations, delusions, impaired 
thought processes or deficiencies in the areas of work, family 
relations, judgment or thinking.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD have been met 
throughout the course of this appeal.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  
38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  
73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an 
increased rating claim required that VA notify the claimant that, 
to substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life; (2) if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant; (3) the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  Vazquez-
Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated the Court's decision in Vazquez I, 
overturning the requirement that VA provide notice that the claim 
could be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to potential 
diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki 
(Vazquez II), 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, 
third, and fourth elements (contained in the Vazquez I decision) 
were not disturbed by the Federal Circuit's decision.  

The Veteran was provided with a June 2008 letter in which the RO 
notified him of what evidence was required to substantiate his 
claim for an increased rating.  This letter told him what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the Veteran 
in obtaining this evidence.  It also notified the Veteran that he 
should submit any relevant evidence in his possession.  Thus, 
this letter met the duty to provide pre-adjudication notice to 
the Veteran in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in the 
preadjudication June 2008 letter.
 
The June 2008 preadjudication letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate his 
claim for an increased rating and provided specific examples.  
This letter stated that such evidence should describe how the 
Veteran's disability has gotten worse based upon personal 
knowledge and observations.  It also notified the Veteran that he 
could submit statements from his employers.  A November 2008 
letter also provided notice with regard to the remaining elements 
outlined in Vazquez I and II, after the initial adjudication of 
the Veteran's claim.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini, supra.  This timing defect was cured by 
readjudication in the March 2009 statement of the case (SOC).  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(holding timing deficiency was cured by readjudication in a 
supplemental SOC).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claims.  
38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to 
assist contemplates that VA will help a claimant obtain records 
relevant to his claims, whether or not the records are in Federal 
custody, and that VA will provide a medical examination and/or 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records and various 
private treatment records have been obtained.  He has been 
afforded a VA psychiatric examination and a sufficient medical 
opinion has been obtained.  This examination, along with the 
Veteran's detailed hearing testimony and statements and treatment 
records, are sufficient for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has 
indicated that he disagrees with the current rating and the 
Global Assessment of Functioning (GAF) score assigned by the July 
2008 VA examiner, he has not indicated that his symptoms have 
worsened since the last examination.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct 
duties on VA employees, including Board personnel, in conducting 
hearings: the duty to explain fully the issues and the duty to 
suggest the submission of evidence that may have been overlooked.  
Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 1, 2010) 
(per curiam).  In the October 2009 hearing, the undersigned 
suggested that the Veteran submit updated psychiatric treatment 
records to support his claim and held the record open for an 
additional sixty days to allow the Veteran the opportunity to 
submit this evidence.  The Veteran indicated that he was 
satisfied with the conduct of the hearing.  The Board therefore 
concludes that it has fulfilled its duty under Bryant.  

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent information to be obtained, 
the Board finds that no further assistance is warranted.  VA may 
proceed with the consideration of his claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. § 
4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

PTSD is evaluated under VA's General Rating Formula for Mental 
Disorders.  Under the formula, a 30 percent rating is assigned 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, and 
recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD if a veteran exhibits 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there 
are deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A maximum 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 
9411.

The extent of social impairment will also be considered, but an 
evaluation will not be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the 
other hand, if the evidence shows that a veteran suffers symptoms 
or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Id. at 443.  The Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 
1326 (Fed. Cir. 2004).

Ultimately, in Mauerhan, the Court upheld the Board's decision 
noting that the Board had considered all of a veteran's 
psychiatric symptoms, whether listed in the rating criteria or 
not, and had assigned a rating based on the level of occupational 
and social impairment.  Mauerhan, 16 Vet. App. at 444.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A GAF of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF of 31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g., 
where a depressed man avoids friends, neglects family, and is not 
able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAFs are important in evaluating mental disorders, the 
Board must consider all the pertinent evidence of record and set 
forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  Id.  An assigned 
GAF, like an examiner's assessment of the severity of a 
condition, is not dispositive of the percentage rating issue; 
rather, it must be considered in light of the actual symptoms of 
a psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).   Accordingly, an 
examiner's classification of the level of psychiatric impairment, 
by word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  Id.; 
see also VAOPGCPREC 10-95, 60 Fed. Reg. 43,186 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that the severity of his PTSD warrants a 
rating higher than 30 percent.

Suicidal thoughts without intent, hypervigilance and feelings of 
panic were reflected in a March 2007 VA treatment note.  The 
Veteran reported that he had quit his job and that he felt a 
"tremendous relief" that he did not have to interact with those 
around him.  His mood was anxious, his thought processes were 
intact but at times more circumstantial, and his mood and affect 
were appropriate.  Insight was present and judgment was intact.  
He was easily agitated and there was an increase in muscle 
tension at times.  

In a second March 2007 VA treatment note, the Veteran was 
reported as enjoying his part-time job as a school bus driver.

Some relief from anxiety by working as a school bus driver was 
noted in a January 2008 VA treatment note.  The Veteran reported 
that he did not get along with his brother-in-law, who had issues 
with substance abuse.  Continued anger, nightmares, preoccupation 
and hypervigilance were reported.  His mood and effect were 
anxious and his affect was somewhat blunted.  Insight was present 
and judgment was intact.

Depression, nightmares and panic attacks two or three times per 
week were reflected in a March 2008 VA treatment note.  The 
Veteran indicated that he had stopped driving the school bus due 
to his anxiety and that his wife was resentful that he was not 
working.  A GAF of 45 was assigned.

A July 2008 VA psychiatric examination report reflects the 
Veteran's complaints of sleep difficulties, occasional 
flashbacks, intermittent avoidance of news coverage of the war, 
an easy startle response and hypervigilance in crowded 
situations.  Few friends or confidants were reported.  He 
described himself as close to his wife of 35 years, his two 
children and his grandchildren and noted that he had been less 
irritable or abusive to his family members.  He had retired from 
a phone company in 2003 and currently worked part-time as a 
school bus driver, where he was a responsible employee who 
received good performance evaluations and was able to relate to 
the children and the staff.  He enjoyed his hobbies of hunting 
and fishing.   Psychiatric hospitalizations, suicidal ideations, 
homicidal ideations and substance abuse issues were denied.  

Mental status examination conducted by the July 2008 VA examiner 
found the Veteran's thought processes to be logical, goal 
directed and appropriate in speed without delusional ideations, 
hallucinatory perceptions, obsessive-compulsive tendencies or 
impulse control issues.  He was adequately groomed, alert and 
oriented in all spheres with adequate grooming.  Eye contact was 
as good as was his overall behavioral demeanor.  Judgment and 
insight were within expected limit.  No evidence of cognitive or 
intellectual decline was found.  Following this examination and a 
review of the Veteran's claims file, a diagnosis of PTSD was 
made.  A GAF of 60 was assigned due to moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  The examiner noted that there were no appreciable 
effects of PTSD on Veteran's occupational functioning, as 
evidenced by his part-time employment, and that the biggest 
difficulties related to his interpersonal and social functioning.  
He remained irritable with his wife and children, had few close 
friends and was uncomfortable in public.

The Veteran reported experiencing angry outbursts, an exaggerated 
startle response, hypervigilance when in unfamiliar surroundings 
and nightmares several times per week in a November 2008 notice 
of disagreement.  He preferred to be alone and "force[d]" 
himself to attend family events and gatherings.

Suicidal ideations were denied in a November 2008 VA treatment 
note.  The Veteran reported that his father had contracted 
hepatitis during a recent hospitalization, with the examiner 
noting that his symptoms of PTSD were probably triggered by his 
father's illness.  A GAF of 48 was assigned.

During an October 2009 hearing, the Veteran testified that he 
experienced anxiety, angry outbursts, difficulty sleeping and 
hypervigilance.  He argued with his wife of 36 years and older 
child.  He described his relationship with his wife as "rocky."  
He had experienced suicidal and homicidal ideations within the 
past two years.  He worked part-time as a school bus driver to 
ensure that he had "something to do," that he interacts with 
people and because the children can make him feel happy.  His 
social interactions with his family have been impacted by his 
PTSD, as he occasionally stays in a camper to be alone.  He 
sometimes experienced panic attacks two or three times per week 
and surveyed social gatherings to observe who was present and the 
activities.  His short-term memory was impaired but his long-term 
memory was generally intact.  Difficulties with his thought 
processes or communication were denied.  Suicidal and homicidal 
ideations without a plan or intent were noted.  Physical 
altercations, near continuous panic, neglect of personal hygiene, 
persistent danger off hurting himself or others or difficulties 
performing activities of daily living were denied.  
Disorientation to time or place or memory loss for names of close 
relatives was denied.

The Board finds that based on the totality of the evidence and 
after resolving any reasonable doubt in favor of the Veteran, his 
PTSD more nearly approximates the criteria for a 50 percent 
rating, but no more, during the entire period in issue.  Thus, 
the Board concludes that staged ratings are not warranted.

Throughout the course of this appeal, the Veteran's PTSD has 
manifested by anxiety, depression, irritability, sleep 
difficulties, panic attacks, hypervigilance and impairment in 
short term memory.  Intermittent suicidal and homicidal ideations 
without intent or a plan were also reported.  The Veteran has 
been married to his wife for more than 35 years but has recently 
described the relationship as rocky.  He reports being socially 
isolated and that he must force himself to attend family 
functions.  His GAFs have ranged from 45 to 48, suggesting 
moderate to serious symptoms.  38 C.F.R. § 4.130, DC 9411.

However, the preponderance of the evidence does not show that the 
Veteran's symptoms warrant a rating in excess of 50 percent for 
the time period in issue.  In this regard, the evidentiary record 
was negative for obsessional rituals which interfered with 
routine activities, speech which was intermittently illogical, 
obscure or irrelevant, near-continuous panic or depression 
affecting his ability to function independently, spatial 
disorientation or neglect of personal hygiene.  He reported being 
retired, that he worked part-time as a bus driver, that his 
performance evaluations have been good and that he enjoyed 
working with the children.  His judgment and thinking have 
consistently been found to be intact and unimpaired.  He has 
maintained a long-term marriage to his wife.  There is no 
evidence of hallucinations, delusions or impaired thought 
processes.  While the Veteran has deficiencies in the area of 
mood, he does not have deficiencies in most of the areas in the 
criteria for a 70 percent rating nor has he been shown to have 
most of the symptoms listed as examples in the criteria.  As the 
criteria for the next higher (70 percent) rating for PTSD have 
not been met, it logically follows that criteria for an even 
higher rating (100 percent) have not been met.  Thus, the Board 
finds that, during this time period, the Veteran's symptoms more 
closely meet the criteria for 50 percent.

Extraschedular Considerations

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, supra.  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer, supra.

When the Rating Schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.  

The Veteran's PTSD has been manifested as described above.  No 
periods of hospitalization during the course of the appeal have 
been reported or shown in the clinical evidence.  The currently 
assigned rating contemplates these types of impairments.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service-connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16

The Veteran reported that he had retired from his full-time 
employment at a telephone company in 2003 and that he was 
currently employed part-time as a school bus driver.  Further 
consideration of TDIU is not warranted as the Veteran is 
currently employed.


ORDER

A rating of 50 percent for PTSD throughout the course of this 
appeal is granted, subject to the law and regulations governing 
the payment of monetary benefits.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


